Citation Nr: 0935131	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 
to April 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for tinnitus and bilateral 
hearing loss.


FINDING OF FACT

A record from the Social Security Administration shows that 
the Veteran died in June 2009 prior to the promulgation of a 
decision by the Board on appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because of the death of the Veteran in June 2009, the Board 
must dismiss the underlying service connection claims for 
tinnitus and bilateral hearing loss for lack of jurisdiction. 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching the determination above, the Board intimates no 
opinion as to the merits of the claims on appeal or any 
derivative claim brought by a survivor of the Veteran. 38 
C.F.R. § 20.1106.





ORDER

The appeal is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


